Citation Nr: 0822639	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-39 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from February 10, 2005?


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
August 1960, and from February 1961 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted entitlement to 
service connection for PTSD and assigned a 50 percent 
evaluation effective February 10, 2005.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD since February 10, 2005, has not been manifested by 
occupational and social impairment, with deficiencies in most 
areas.  


CONCLUSION OF LAW

Since February 10, 2005, a rating in excess of 50 percent for 
the veteran's PTSD has not been warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication or prejudice the appellant.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Legal Criteria

In a June 2005 rating decision service connection for PTSD 
was granted and a 50 percent evaluation was assigned 
effective February 10, 2005.  The veteran has appealed the 
assignment of the 50 percent evaluation, arguing that he 
warrants at least a 70 percent evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple (staged) ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.    38 C.F.R. § 4.7 (2007).

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  Finally, the evaluation assigned to a psychiatric 
disorder depends on the occupational and social impairment 
actually caused by psychiatric symptoms.       38 C.F.R. § 
4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which 
addresses PTSD, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful situations (including work or a worklike setting); 
and inability to establish and maintain effective 
relationships.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, to include his written contentions, service 
treatment records, post-service medical records, and VA 
examination reports.  Although this Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claim file shows, or fails 
to show, with respect to the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

After considering all of the evidence of record, the Board 
finds that the veteran's PTSD does not warrant a rating in 
excess of 50 percent.  In January 2005, the veteran was seen 
by a private psychiatrist who diagnosed him with chronic 
PTSD.  See January 2005 report by E.W. Hoeper, M.D.  A review 
of the January 2005 report shows that the veteran reported 
having nightmares at least once per week, intrusive thoughts, 
an exaggerated startle response, hypervigilance, and social 
isolation.  He also reported a moderately impaired memory, 
and hearing noises and seeing shadows one or two times per 
day.  The psychiatrist entered a GAF rating of 45 for PTSD, 
reflecting his view that the veteran's PTSD was productive of 
serious symptoms, or serious difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders.  The examiner opined 
that the veteran was mildly compromised in his ability to 
sustain social relationships.

From January 2005 to June 2006, the veteran continued to see 
his psychiatrist for 20 minutes a day, every eight to 12 
weeks.  The veteran reported panic attacks once to twice a 
week in May 2005, but had no panic attacks anytime after 
that.  See August 2005, November 2005, March 2006, and June 
2006 patient assessments.  He continuously reported having 
nightmares and flashbacks from two to eight times per month.  
He stopped working in January 2006.  See March 2006 patient 
assessment.  Suicidal ideation was consistently denied.

In August 2006, the veteran was afforded a VA examination.  
The record shows the veteran complained of constantly waking 
up at night, anxiety, tension, forgetfulness, hypervigilence, 
social isolation, and irritability.  The examiner noted that 
the patient was neatly groomed and dressed.  He also noted 
that the veteran behaved normally, and was pleasant, 
cooperative, and polite.  The veteran was not homicidal or 
suicidal.  He was depressed, irritable, and anxious, but did 
not suffer from panic attacks.  Insight was judged to be 
poor.  The examiner diagnosed the veteran with PTSD secondary 
to Vietnam, and assigned a GAF rating of 45.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against finding that 
criteria for the assignment of a 70 percent rating for post 
traumatic stress disorder have been met.  The Board will not 
address the veteran's request for a 100 percent rating 
assignment as the criteria for 70 percent have not been met.  
The symptoms complained of by the veteran do not rise to the 
severity of the criteria listed in the Diagnostic Code.  The 
veteran reported having few to no panic attacks associated 
with his PTSD.  The examiner noted that the veteran was 
neatly groomed and dressed.  Furthermore, at no time did the 
veteran either appear suicidal or have obsessional rituals 
that interfered with routine activities.

The Board is aware that the global assessment of functioning 
score of 45 shows examples of symptoms that are contemplated 
in the 70 percent evaluation, which could indicate that the 
veteran warrants a 70 percent evaluation.  The veteran argues 
this very point in his February 2006 notice of disagreement.  
A GAF score of 41 to 50 normally indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The Board, however, finds the actual 
symptoms that the veteran exhibited to be the most probative 
in addressing an initial rating question.  Using a numbered 
score on the GAF scale to assign symptoms to a patient that 
were neither diagnosed nor observed, and then using those 
symptoms to determine a Diagnostic Code rating is wholly 
inaccurate.  Although the veteran was diagnosed with PTSD at 
a GAF rating of 45 in January 2005, the doctor also stated 
that that the patient was "mildly compromised in his ability 
to sustain social relationships" (emphasis added), 
contradicting the "serious impairment" in social 
relationships as being the stated example under a GAF rating 
of 45.  The Board finds the psychiatrists' observations and 
specific statements regarding the veteran's symptoms to be 
most probative in determining his rating.

When describing the veteran's symptoms due to PTSD in the 
2005 to 2006 medical records and the August 2006 examination 
report, the examiners did not find that the veteran had 
suicidal ideation, obsessional rituals, near-continuous panic 
or depression affecting the ability to function 
independently.  There was no evidence of impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  Hence, the veteran has symptoms more 
associated with a rating of 50 percent.  This, an increased 
rating is not in order.

The Board considered whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not required frequent hospitalization for 
PTSD, and the manifestations of such are consistent with the 
assigned schedular evaluation of 50 percent.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
evaluation assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD at any time 
since February 10, 2005 is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


